ORDER

PER CURIAM:
AND NOW, this 13th day of October, 1993, there having been filed with this Court by Marlene Evelyn Joseph her verified Statement of Resignation dated August 23, 1993, stating that she desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Marlene Evelyn Joseph be and it is hereby accepted and she is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylva*271nia; and it is further ORDERED that she shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.